Per Curiam.
An alternative writ of mandamus was allowed in this case on April 2d, 1927. A return was made to the writ; a demurrer was filed to the return.
The case is presented to this court under a stipulation of facts. It appears that on January 20th, 1927, the building inspector of the township of Maplewood, Albert E. Pancoast, Jr., refused to issue a permit to the relator to build a four-story brick apartment house to accommodate forty-four (44) families, on premises known as No. 13 Highland Place, in the township of Maplewood, Essex county. The refusal to issue a permit was based upon the fact that such a permit would be in violation of a building zoning ordinance of the township of Maplewood, adopted April 2d, 1923. Part of the above premises are in what is called the "single-family residence district,” in which the erection of an apartment house is forbidden, and part of the premises are in the business district, to wit: the northerly twenty feet thereof, on which buildings permitted are such as can be occupied, by an apartment house.
There is nothing in ordinance that prevents the relator from using any part or all of the premises for a single-family residence. The ordinance expressly provides that in a business district, No. 8, "any use permitted in a single residence district or a general residence district” is also permitted.
In this situation, we think, the case is controlled by our decision in the case of Koplin v. Village of South Orange, 6 N. J. Mis R. 489.
The result is, the demurrer to the return of the alternative writ of mandamus is overruled and a peremptory writ of mandamus is refused.